Exhibit 10.15

 

LOGO [g443807transunion_logo.jpg]    555 W. Adams    Chicago, IL 60661    Tel
312-258-1717    www.transunion.com

December 6, 2012

Mr. James M. Peck

3474 Nancy Creek Rd.

Atlanta, GA 30327

Re: Employment Agreement

Dear Jim:

TransUnion Holding Company Inc., a Delaware corporation (the “Company”), is
pleased to extend to you an offer of employment by the Company on the terms and
conditions set forth in this letter agreement (this “Agreement”). Capitalized
terms used herein and not otherwise defined have the meanings ascribed thereto
in Section 19 hereof.

1. Term. The term of this Agreement shall be the period beginning on
December 31, 2012 (the “Start Date”) and ending on December 31, 2015 (the
“Term”). Thereafter, as of the date the Term (as it may be extended from time to
time under this Section 1) would otherwise end, the Term will be automatically
extended for 12 month-periods, unless either party to this Agreement provides
written notice of non-renewal at least 180 days before the day that would be the
last day of the Term in the absence of such renewal.

2. Duties. You will be employed by the Company as its President and Chief
Executive Officer (“CEO”). You will report directly to the Board of Directors of
the Company (the “Board”). As President and CEO, your duties and
responsibilities will include such duties and responsibilities customarily
performed by persons holding similar positions at companies engaged in similar
businesses. On or promptly following the Start Date, you will be appointed to
serve as a member of the Board and, subject to Section 11(e), will be entitled
to serve as a member of the Board for the remainder of the Term.

3. Place of Employment. Your principal place of employment shall be at the
Company’s headquarters, currently located in Chicago, Illinois; provided that
you will be required to travel as necessary in carrying out your duties and
obligations hereunder. You agree to permanently relocate your personal residence
to the Chicago, Illinois metropolitan area by no later than September 30, 2014.

4. Required Time and Attention.

(a) While you are employed by the Company, you agree to devote all of your full
business time, attention, skill and effort exclusively to the performance of
your duties and responsibilities to the Company. Unless specifically authorized
by the Board in writing, you agree not to work for, consult with or provide
personal services to, any Person other than the Company, including, without
limitation, any work, consulting or services after business hours, on weekends
or during vacation time.

(b) Notwithstanding anything herein to the contrary, nothing shall preclude you
from (i) serving, with the prior approval of the Board, on the advisory boards
and boards of directors of a reasonable number of other corporations or the
boards of a reasonable number of trade associations and/or charitable
organizations, (ii) engaging in charitable activities and community



--------------------------------------------------------------------------------

affairs or (iii) managing your personal investments and affairs; provided that
such activities do not interfere with the proper performance of your duties and
responsibilities hereunder and are not otherwise considered to be inappropriate
by the Board.

(c) You acknowledge and agree that you will exercise the highest degree of
loyalty and care and that you will act at all times in the best interests of the
Company and its reputation. In keeping with these duties, you will make full
disclosure to the Board of all business opportunities pertaining to the
Company’s business and shall not appropriate for your own benefit business
opportunities concerning the subject matter of the fiduciary relationship.

5. Compensation.

(a) Base Salary. During the Term, you will be paid an annualized base salary of
not less than $900,000 (the “Base Salary”). The Base Salary shall be paid in
periodic installments in accordance with the Company’s payroll practices as such
practices may be changed from time to time. The Base Salary will be reviewed at
least annually by the Board or its Compensation Committee (the “Compensation
Committee”) and will be subject to increase in the Committee’s sole discretion
based on performance.

(b) Annual Incentives. During the Term, you will participate in the annual bonus
plan maintained by the Company (the “Annual Bonus Plan”), subject to performance
goals and procedures established by the Compensation Committee in consultation
with you. Subject to the terms and conditions of the Annual Bonus Plan, you will
have a target bonus opportunity of 100% of Base Salary (the “Target Bonus”) and
a maximum bonus opportunity of 200% of Base Salary. If the minimum performance
goals for an annual performance period as established by the Compensation
Committee are not satisfied, no bonus will be payable for such period.
Notwithstanding the foregoing, the Company may make changes to the Annual Bonus
Plan that are applicable to all executive employees of the Company generally.
For each of the 2013 and 2014 annual performance periods, 25% of the amount of
any annual bonus (net of applicable statutory minimum tax withholdings) that you
receive under the Annual Bonus Plan will be payable to you in fully vested
shares of the Company’s common stock (“Shares”) having a Fair Market Value (as
defined in the Equity Plan) equal to such amount, which Shares shall be issued
to you on the same date that the cash portion of your annual bonus under the
Annual Bonus Plan is paid for such year.

(c) Sign-On Bonus. You will be entitled to receive a cash bonus in the aggregate
amount of $4,200,000, 50% of which will be paid to an account designated by you
by wire transfer completed by no later than 12:00 pm (EST) on December 31, 2012
(provided that you begin your employment on such date) and the remaining 50% of
which (the “Second Installment”) will be payable on the first anniversary of the
Start Date; provided that, subject to Section 12, your entitlement to the Second
Installment will be subject to your continued employment with the Company
through such first anniversary.

(d) Share Purchase. You agree to purchase, pursuant to the Company’s standard
subscription agreement, an aggregate of $1,500,000 in Shares at a per Share
purchase price equal to the lesser of (i) the per Share Fair Market Value (as
defined in the Equity Plan) as of the purchase date, or (ii) $6.65 per Share (as
adjusted for any stock splits, reverse stock splits, stock dividends and other
similar capital adjustments between the date hereof and the purchase date),
which purchase date shall be not later than March 31, 2013. In connection with
such purchase, you agree to execute joinders to the Stockholders’ Agreement and
the Registration Rights Agreement.

(e) Long-Term Incentives.

(i) Initial Grant. On or as soon as reasonably practicable following the Start
Date, you will receive an option to purchase Shares pursuant to the Equity Plan
and an

 

2



--------------------------------------------------------------------------------

award agreement substantially in the form attached hereto as Schedule I, the
number of which Shares is set forth on such Schedule I. Section 12.2(b)(v) of
the Equity Plan (or any successor provision thereto) shall not be applied to
your initial or any future option grants in a manner that adversely affects such
grants without your consent.

(ii) Future Grants. During the Term, you will be eligible for awards under the
Equity Plan or a successor thereto, as determined by the Board or the
Compensation Committee.

(f) Withholding. All compensation payable to you by the Company, including,
without limitation, the Base Salary, the sign-on bonus and any annual incentives
and long-term incentives shall be subject to all applicable withholding and
deductions, in accordance with applicable law and the Company’s payroll
practices and other procedures, as may be changed from time to time.

6. Benefits. During the Term, subject to applicable law, you shall be eligible
to participate in the Company’s employee benefit plans on terms that are no less
favorable than the terms that apply to similarly situated executive employees of
the Company, including without limitation medical, dental, disability and life
insurance and 401(k) plan. Without limiting the generality of the foregoing, you
shall be entitled to 29 days of paid time off during each 12-month period of
employment during the Term approved in accordance with the Company’s policy for
similarly situated executive employees, as such policy may change from time to
time. You shall be entitled to participate in any deferred compensation programs
(including under the Retirement and Supplemental 401(k) Agreement) to the extent
you are eligible and said programs are available to other similarly situated
executive employees.

7. Relocation Expenses. The Company will pay or reimburse you for relocation and
moving expenses (collectively, the “Relocation Expenses”) on the terms set forth
in this Section 7.

(a) Temporary Housing Expenses. During the period beginning on the Start Date
and ending on the earlier of September 30, 2014 and the date that you
permanently relocate your personal residence to Chicago, the Company will
arrange and pay for a furnished apartment with two bedrooms for you in the
vicinity of the Company’s headquarters in Chicago, Illinois suitable for an
executive serving in your position.

(b) Moving and Relocation Expenses. The Company will pay or reimburse you for
your reasonable moving and relocation expenses incurred in connection with such
relocation on the same basis and to the same extent such expenses are
customarily paid or reimbursed for chief executive officers/senior executives of
similarly sized companies.

(c) Home Sale Expenses. The Company will pay or reimburse you for reasonable
transaction fees associated with the sale of your current principal home;
provided that the amount of such payment or reimbursement shall be reduced (but
not below zero) by the amount of the net after tax profit realized by you (if
any) on the sale of your current principal home.

The Company’s obligation to pay or reimburse you for any Relocation Expenses
specified in Sections 7(b) and (c) shall be subject to your submission to the
Company of reasonable documentation evidencing such Relocation Expenses.
Notwithstanding anything in this Section 7 to the contrary, if your employment
is terminated by the Company for Cause or you Resign without Good Reason, in
either case on or prior to the first anniversary of the date that you
permanently relocate your personal residence to Chicago, (1) the Company shall
not be obligated to pay or reimburse you for any Relocation Expenses that you
incur after such termination or Resignation and (2) you agree to repay to the
Company, within 30 days after the date of such termination or Resignation, the
aggregate amount of the Relocation Expenses specified in Sections 7(b) and
(c) previously paid or reimbursed by the Company.

8. Reimbursement of Expenses. Subject to compliance with any applicable policies
of the Company, as amended from time to time, you shall be entitled to receive
reimbursement, upon submission of reasonable supporting documentation, for all
reasonable business expenses incurred by

 

3



--------------------------------------------------------------------------------

you in connection with the performance of your duties under this Agreement, on
terms not less favorable than the terms by which the Company reimburses expenses
for other similarly situated executive employees of the Company.

9. Reimbursement of Legal Fees. The Company will pay or reimburse you for
reasonable attorneys’ fees incurred by you in connection with the review,
preparation and negotiation of this Agreement and the other plans and agreements
referenced herein.

10. Indemnification. You shall be indemnified by the Company to the fullest
extent provided by the corporate documents of the Company as in effect from time
to time (but determined without regard to any amendment thereto which reduces
any of your rights that arise prior to the date of such amendment) or pursuant
to applicable law and subject to your execution of applicable undertakings, as
provided by such corporate documents or applicable law, both during your
employment and thereafter, with regard to your actions or inactions in
connection with being an officer or director of the Company or any of its
Affiliates and, upon your appointment to the Board, the Company shall enter into
an indemnification agreement with you in the form of its standard
indemnification agreement with its directors. Without in any way limiting the
foregoing, the Company hereby agrees to indemnify you and hold you harmless with
respect to any liability, cost, damage or expense (including reasonable
attorneys’ fees) arising from or relating to any breach or violation (or alleged
breach or violation) of the Current Agreements in connection with your entry
into this Agreement or any actions taken by you within the scope of your
position as Chief Executive Officer of the Company that you reasonably and in
good faith believed did not breach any of the covenants by which you are bound
under the Current Agreements; provided you give the Company prompt written
notice of any such claim and the opportunity to assume and control the defense
of any such claim (including settlement of such claim), at the Company’s expense
and through counsel of its choice. Both during your employment and, thereafter,
while potential liability exists, with regard to your prior activities as an
officer or director the Company shall also provide you with Director and Officer
Liability Insurance coverage on the same basis, if any, such coverage is
provided to similarly situated officers and directors.

11. Termination of Employment.

(a) Unless terminated earlier by either party pursuant to this Agreement, your
employment with the Company shall terminate upon expiration of the Term
(including any extensions thereof as provided in Section 1). You acknowledge and
agree that all provisions and post-employment obligations contained in Sections
13 and 14 (collectively, the “Post-Employment Restrictions”) will survive the
termination of your employment and will remain in effect, according to their
respective terms. You further acknowledge that your agreement to comply with the
Post-Employment Restrictions constitutes an integral and material term upon
which the Company has relied when entering into this Agreement.

(b) Notwithstanding anything contained in this Agreement to the contrary, your
employment by the Company may be terminated by you or the Company for any reason
or no reason whatsoever prior to the end of the Term upon written notice to the
other party and shall automatically terminate upon your death.

(c) If the Board reasonably believes that Cause exists, the Company may, upon
written notice to you, suspend you with full pay and benefits for a period of up
to 90 days pending the Board’s determination as to whether Cause in fact exists
(in which case the non-performance of your duties or failure to render services
may not be relied upon, in whole or in part, as a basis to terminate your
employment hereunder for Cause). To terminate your employment for Cause, the
Company must give written notice to you of your termination for Cause, provided
that such notice is given within 60 days after the first occurrence of such
event and has been approved by two-thirds of the members of the Board other than
you at a meeting at which you and your counsel had the right to appear and
address after receiving at least five business days prior written notice of the
meeting containing reasonable detail of the facts and circumstances claimed to
provide a basis to terminate your employment for Cause.

 

4



--------------------------------------------------------------------------------

(d) To Resign for Good Reason, you must give reasonably detailed written notice
to the Company of the event that you allege constitutes Good Reason within 60
days after the first occurrence of such event, the Company must fail to cure
such event during the 30 days after receipt of such notice, and you must Resign
within 30 days after the end of such cure period.

(e) If your employment terminates for any reason, you will be deemed to resign
(i) if a director, from the Boards of the Company and its Affiliates, and
(ii) from any positions with the Company and its Affiliates, including as an
officer of the Company and its Affiliates.

12. Termination Obligations.

(a) Except as otherwise provided in this Section 12 or any obligations,
liabilities or responsibilities arising under Section 11, Section 14 or
Section 20, the Company’s obligations to you under this Agreement will terminate
as of the date of the termination of your employment, for whatever reason,
except that the Company will pay you (i) the Base Salary through the date of
termination at the time such Base Salary would otherwise have been payable,
(ii) all Company benefits (including, without limitation, your accrued but
unused vacation) in accordance with applicable law and which vested or accrued
as a result of your employment on or prior to the date of termination, at the
time or times such benefits otherwise would have been payable, (iii) any accrued
but unpaid annual bonus under the Annual Bonus Plan for any performance period
ending prior to the date of termination and, if such termination occurs on or
after the first anniversary of the date hereof, the Second Installment to the
extent not previously paid, and (iv) subject to Section 7, any expenses incurred
by you prior to the date of termination pursuant to Section 7 to the extent not
reimbursed and any expenses incurred by you prior to the date of termination
pursuant to Section 8 or Section 9 to the extent not reimbursed.

(b) Subject to your compliance with the Post-Employment Restrictions and your
execution and non-revocation of a general release (the “General Release”) in
favor of the Company and its Affiliates, substantially in the form attached
hereto as Schedule II (which form the Company may revise to reflect changes in
applicable law if such changes are reasonably necessary in order for the Company
to obtain a valid release of claims in favor of the Company and its Affiliates),
following the Company’s termination of your employment without Cause, your
Resignation for Good Reason or the termination of your employment at the
expiration of the Term following the Company’s provision of notice of
non-renewal pursuant to Section 1, in addition to the payments made pursuant to
Section 12(a) above, you will be entitled to receive the following payments
(collectively, the “Termination Payments”): (i) a lump sum cash payment, payable
60 days after such termination, in an amount equal to one and one-half times the
sum of the Base Salary and the Target Bonus, (ii) if such termination occurs on
or after July 1 in a given calendar year, an amount equal to a pro rata portion
of the Target Bonus, (iii) a lump sum amount equal to the Company’s estimate of
the premiums under the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”) for the 18-month period following such termination if you, for
yourself and your eligible dependents, continued on COBRA for such period,
(iv) the services of an outplacement agency of your choosing for a period of up
to one year and with a maximum value of $35,000 (any payments pursuant to this
Section 12(b)(iv) shall be made directly to the outplacement firm for services
rendered upon receipt of satisfactory documentation); provided that the payment
or reimbursement must be completed no later than the last day of the second
calendar year following the calendar year in which such termination or
Resignation occurs) and (v) if such termination occurs on or after October 1 in
a given calendar year, an amount equal to the Company’s 401(k) retirement
contribution that you would have received for the year in which such termination
or Resignation occurs if you had remained employed through the last working day
of that year. You expressly agree that in the event you materially breach any of
the Post- Employment Restrictions, you shall be required to immediately repay
the full amount of the Termination Payments, which repayment shall be in
addition to, and not in lieu of, all other legal and equitable remedies
available to the Company. For the purposes of clause (ii) above, “pro rata”
means a fraction, the numerator of which is the number of days in the calendar
year that have elapsed to, and including, termination, and the denominator of
which is 365.

 

5



--------------------------------------------------------------------------------

(c) Following the date of the Company’s termination of your employment for
Cause, the date of your Resignation without Good Reason or the date of your
death or termination of employment due to Permanent Disability or your provision
of notice of non-renewal pursuant to Section 1, the Company will have no further
obligations, liabilities or responsibilities to you under this Agreement aside
from (i) those payments required pursuant to Section 12(a) above and any
obligations, liabilities or responsibilities arising under Section 11,
Section 14 or Section 20, and (ii) if your employment is terminated due to death
or Permanent Disability before the first anniversary of the Start Date, you will
be entitled to the Second Installment. During the 12-month period following the
termination of your employment with the Company for any reason, you will provide
reasonable assistance to and shall cooperate with the Company and its Affiliates
in connection therewith, upon the Company’s reasonable request, regarding
matters within the scope of your duties and responsibilities during your
employment of which you have particular knowledge; provided that, the Company
shall make reasonable best efforts to minimize disruption of your other
activities. Any expenses reasonably incurred by you in connection with such
assistance shall be reimbursed by the Company.

(d) In no event will you be obligated to seek other employment or take any other
action by way of mitigation of the amounts payable to you under any of the
provisions of this Agreement, including the other agreements, plans, programs
and documents expressly referenced herein, and such amounts will not be reduced
by compensation you earn on account of employment with another employer or,
except to the extent permitted under this Section 12 or Section 13 or the
General Release, subject to setoff, counterclaim, recoupment, defense or other
right which the Company or its Affiliates may have against you or others.

13. Restrictive Covenants.

(a) You acknowledge and agree that the Company has expended and will expend
substantial time, effort and resources in developing and maintaining its
“Confidential Information and Trade Secrets”, as that phrase is defined in the
“Employee’s Agreement Regarding Inventions, Confidential Information and Trade
Secrets” (the “Confidentiality Agreement”), which is attached hereto as Schedule
III and which is fully incorporated herein. You therefore agree that,
contemporaneously with your execution of this Agreement, you also will execute
the Confidentiality Agreement and shall comply with all the terms and conditions
thereof.

(b) You covenant and agree that during the Term and for a period of 12 months
thereafter (the Term and such period, collectively, the “Restricted Period”),
you shall not, except as expressly permitted by this Agreement, directly or
indirectly own an interest in, operate, join, control, advise, work for, consult
to, have a financial interest which provides any control of, or participate in,
any Competitor. This prohibition applies anywhere within North America,
including Canada, the United States of America and Mexico, the Republic of South
Africa, Hong Kong, Brazil and any other country in which, on the date of
termination of your employment, the Company has operations that generate
revenues that are at least equal to the revenues generated by the Company’s
operations in any of the countries set forth in this sentence. This covenant
does not prohibit the mere ownership of less than one percent (1%) of the
outstanding stock of any publicly-traded corporation as long as you do not
actually control such corporation and are not otherwise in violation of this
Agreement.

(c) You covenant and agree that, at all times during the Restricted Period, you
shall not except as expressly permitted by this Agreement, directly or
indirectly, on your own behalf or on behalf of any other Person, contact,
solicit, induce or recruit any Customer to acquire any Competitive Product or
Service from any Person other than the Company or its Affiliates.

(d) You covenant and agree that, at all times during the Restricted Period, you
shall not receive commissions, agency fees, or compensation of any kind directly
based on sales of any Competitive Product or Service to any Customer or
otherwise relating to the placement, negotiation or transfer of any Competitive
Product or Service with or to any Customer.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing however, this provision shall not restrict or
prohibit you from selecting any Competitive Product or Service in a capacity as
an officer or director of any Person, including any Customer.

(e) You agree that the Company has invested and will invest substantial time and
effort in acquiring and maintaining its workforce. Accordingly, you agree that
during the Term and for a period of 24 months thereafter, you shall not, nor
cause any other Person to, (i) hire away any individual who was employed by the
Company or any of its Affiliates at any time on or after that date which is six
months prior to your termination of employment, or (ii) directly or indirectly,
entice, solicit or seek to induce or influence any such individual to leave
their employment with the Company or any of its Affiliates. Notwithstanding the
foregoing, the restrictions set forth in this Section 13(e) shall cease to apply
with respect to any individual (other than yourself) upon such individual’s
ceasing to be employed by the Company or any of its Affiliates for a period of
six consecutive months.

(f) You covenant and agree that, at all times during the Restricted Period, you
shall not, except as expressly permitted by this Agreement, divert or attempt to
divert or take advantage of or attempt to take advantage of any actual or
potential business or opportunities of the Company or any of its subsidiaries,
of which you became aware as the result of your employment with the Company and
which relate specifically to the Business, or any part thereof, as conducted or,
to your knowledge, planned to be conducted, as of the date of termination of
your employment with the Company or at any time within the 12-month period
immediately preceding the date of termination or the date of such conduct (if
you are then employed by the Company).

(g) You acknowledge that should you violate any of the covenants contained in
Section 13 hereof (collectively, the “Restrictive Covenants”), it will be
difficult to determine the resulting damages to the Company and its Affiliates
and, in addition to any other remedies the Company and its Affiliates may have,
(i) the Company and its Affiliates shall be entitled to temporary injunctive
relief without being required to post a bond and permanent injunctive relief
without the necessity of proving actual damage and (ii) the Company shall have
the right to offset payments of compensation hereunder solely to the extent of
any money damages incurred or suffered by the Company and its Affiliates which
have been agreed to by the Company and you in writing or determined with
finality by a court of competent jurisdiction. The Company may elect to seek one
or more of these remedies at its sole discretion on a case-by-case basis.
Failure to seek any or all remedies in one case shall not restrict the Company
from seeking any remedies in another situation. Such action by the Company shall
not constitute a waiver of any of its rights.

(h) It is the parties’ intent that each of the Restrictive Covenants be read and
interpreted with every reasonable inference given to its enforceability.
However, it is also the parties’ intent that if any term, provision or condition
of the Restrictive Covenants is held by a court of competent jurisdiction to be
invalid, void or unenforceable, the remainder of the provisions thereof shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated. Finally, it is also the parties’ intent that if a court should
determine any of the Restrictive Covenants are unenforceable because of
over-breadth, then the court shall modify said covenant so as to make it
reasonable and enforceable under the prevailing circumstances.

(i) In the event of any material breach by you of any Restrictive Covenant, the
running of the period of restriction shall be automatically tolled and suspended
for the duration of such breach, and shall automatically recommence when such
breach is remedied in order that the Company shall receive the full benefit of
your compliance with each of the Restrictive Covenants.

(j) You agree that the Restrictive Covenants shall be enforced independently of
any other obligations between the Company, on the one hand, and you, on the
other (other than the Company’s obligation to make payments hereunder), and that
the existence of any other claim or defense shall not affect the enforceability
of the Restrictive Covenants or the remedies provided herein.

 

7



--------------------------------------------------------------------------------

14. Promise Not to Disparage. In further consideration for this Agreement,
members of the Company’s management agree not to disparage you to any outside
party, and you agree not to disparage the Company or any of its Affiliates
and/or not to communicate, either in writing or orally, directly or indirectly,
any statement that bears negatively on the Company’s or any of its Affiliates’
reputation, services, products, principals, customers, policies, adherence to
law (unless otherwise required by law), shareholders, officers, directors,
officials, executives, employees, agents, representatives, business or other
legitimate interests.

15. Representation. You hereby represent and warrant to the Company that, as of
the date hereof (i) you are not subject to any covenants, agreements or
restrictions with any prior employer (excluding, for the avoidance of doubt, any
predecessor or subsidiary or affiliate of your employer on the date hereof),
which would be breached or violated by your negotiation or execution of this
Agreement or by your performance of your duties hereunder, and (ii) you have
delivered true, correct and complete copies all agreements with your employer on
the date hereof that contain post-termination confidentiality, non-competition,
non-solicitation and/or non-interference covenants by which you are bound and
that are currently in effect (the “Current Agreements”). You agree not to breach
any such covenants contained in the Current Agreements, and the Company agrees
not to breach any covenants by which the Company is bound that are contained in
the letter agreement, dated as of the date hereof, between the Company and your
employer on the date hereof.

16. Acknowledgement. You hereby acknowledge that a condition to your employment
by the Company is your execution of and agreement to be bound by the standard
form agreements of the Company and its Affiliates attached hereto as Schedule
III. You agree to execute or re-execute, as the case may be, the Company’s
standard form agreements executed by all of the Company’s employees, as they may
be reasonably amended, modified, supplemented or restated from time to time. You
further acknowledge that you have had an opportunity and have been encouraged to
discuss such standard form agreements fully with the Company and to review them
with an attorney of your choosing before signing this Agreement and before
signing any such standard form agreements in the future. You acknowledge that
you have read and will read such standard form agreements, that you know and
understand the contents of those attached hereto, and that you will sign such
standard form agreements voluntarily and of your own free act and deed. If there
is a conflict between any provision of this Agreement and any provision of any
of the standard form agreements included in Schedule III or any standard form
agreement executed or re-executed by you (as amended, modified, supplemented or
restated from time to time), the provisions of this Agreement will govern.

17. Prior Agreements. This Agreement supersedes and replaces all prior
agreements, arrangements or plans specifically relating to you that were entered
into prior to the date hereof between the Company or any of its Affiliates and
you. You hereby release and fully discharge the Company, its Affiliates and any
successors or assigns thereof, and the Company hereby releases and fully
discharges you, from any and all payments, claims, liabilities or obligations
relating to or arising from those prior agreements, arrangements and plans.

18. Complete Agreement and Non-Reliance. This Agreement, including the other
agreements, plans, programs and documents expressly referenced herein, contains
the complete agreement between the parties with respect to the subject matter
hereof and no party has relied upon or will claim reliance upon any oral or
written statement which may be claimed in any way to relate to the subject
matter of this Agreement in connection with the execution of this Agreement.

19. Certain Definitions. For purposes of this Agreement, the following
definitions will apply:

“Affiliate” includes all persons or entities as may be included under the
meaning set forth in Rule 12b-2 of the regulations promulgated under the
Securities Exchange Act of 1934, as amended, together with all directors,
officers, employees, agents, and benefit plans for each and every such entity
under this definition.

 

8



--------------------------------------------------------------------------------

“Business” means the business conducted or planned to be conducted by the
Company and its subsidiaries as of a specified date. As of the date of this
Agreement, the Business includes the automated collection of personalized data
relating to consumers and the automated delivery of credit, collection,
identity, fraud, verification (insurance coverage or ability for public
assistance), or risk management products and services for businesses operating
in the financial services, insurance, health care or telecommunications
industries, or directly to consumers over the internet.

“Cause” means: (a) your commission of an act of fraud, embezzlement, willful
misconduct or willful breach of a fiduciary duty to the Company or any of its
Affiliates (including without limitation the unauthorized disclosure of
Confidential Information and Trade Secrets), (b) your conviction of, or plea of
nolo contendere to, a crime constituting a felony under applicable law, (c) your
material breach of any material covenant, provision or term of this Agreement
(other than any such failure resulting from incapacity due to physical or mental
illness or injury), which breach, if capable of cure, is not cured within 30
days after your receipt of written notice thereof from the Company that
specifically identifies the facts and circumstances providing the basis for such
alleged breach, (d) your failure to permanently relocate to the Chicago,
Illinois metropolitan area by September 30, 2014, as provided in Section 3
hereof, (e) your gross negligence or gross neglect in performing your duties
(other than any such failure resulting from incapacity due to physical or mental
illness or injury) that causes material harm to the Company which breach, if
capable of cure, is not cured within 30 days after your receipt of written
notice thereof from the Company that specifically identifies the facts and
circumstances providing the basis for such alleged negligence or neglect;
provided, however, that you will only have one opportunity to cure such conduct
and the Company may terminate your employment without providing an additional
cure period if such conduct recurs after the Company had properly notified you
of any such prior conduct which you had (or purported to have) cured or (f) your
willful failure, after receipt of written notice from the Company, to
substantially render services or discharge duties to the Company that are
requested in such notice and are within the scope of your employment consistent
with Section 2 (other than any such failure resulting from incapacity due to
physical or mental illness or injury), which failure is not cured within 30 days
after your receipt of written notice thereof from the Company that specifically
identifies the facts and circumstances providing the basis for such alleged
failure.

“Change in Control” has the meaning set forth in the Equity Plan.

“Competitive Product or Service” means any product or service which is
competitive with any product or service provided by the Company or any of its
subsidiaries in connection with the Business, as conducted or, to your
knowledge, planned to be conducted, as of the date of termination of your
employment or at any time within the 12-month period immediately preceding the
date of termination of your employment or the date of such conduct (if you are
then employed by the Company).

“Competitor” means the operating unit or business segment of any other Person
that has Significant Operations that are competitive with, or in substantially
the same line of business as, the Business or any of the following companies
(including any of their successors, assigns or Affiliates): Acxiom Corporation,
CBC Companies, CSC Credit Services, The Dun & Bradstreet Corporation, Equifax,
Inc., Experian Group Limited, Fair Isaac Corporation, Fidelity National
Information Services, Inc., The First American Corporation (Corelogic), Innovis
Data Solutions, Inc., InfoUSA, Inc., the LexisNexis group of Reed Elsevier PLC
and Reed Elsevier NV and Verisk Analytics.

“Customer” means any Person or entity to which the Company or any of its
subsidiaries has provided, or actively solicited, the sale of products or
services in the 12 months prior to the cessation of your employment.

“Equity Plan” means the TransUnion Holding Company Inc. 2012 Management Equity
Plan, as amended from time to time.

 

9



--------------------------------------------------------------------------------

“Good Reason” means the occurrence or non-occurrence, as the case may be, of any
of the following events, without your express written consent: (a) a reduction
in the Base Salary, or a material reduction in your incentive opportunities,
(b) the relocation of your base office to an office that is more than 50 highway
miles outside of Chicago, Illinois, (c) the failure of the Company to employ you
in the title and capacity as President and CEO of the Company, with
responsibilities substantially consistent with such title, (d) a material breach
by the Company of any material covenant, provision or term of this Agreement or
(e) the failure of the Company to obtain a satisfactory agreement in writing
from any successor to assume and agree to perform this Agreement.

“Permanent Disability” means any event that results in your eligibility to
receive benefits under the Company’s disability insurance policies, as in effect
from time to time; provided, however, that if the Company does not maintain
disability insurance, “Permanent Disability” shall mean your inability to
perform substantially all of your duties and responsibilities to the Company by
reason of a physical or mental disability or infirmity for either (a) a
continuous period of three months or (b) 180 days (which need not be continuous)
during any consecutive 12-month period. The date of such Permanent Disability
will be (i) in the case of clause (a) above the last day of such three-month
period or, if later, the day on which satisfactory medical evidence of such
Permanent Disability is obtained by the Company, or (ii) in the case of clause
(b) above, such date as is determined in good faith by the Board. In the event
that any disagreement or dispute arises between you and the Company as to
whether you have incurred a Permanent Disability, then, in any such event, you
will submit to a physical and/or mental examination by a competent, qualified
and duly licensed physician who will be mutually selected by you and the
Company, and such physician will make the determination of whether you suffer
from any disability. In the absence of fraud or bad faith, the determination of
such physician will be final and binding upon both you and the Company. The cost
of any such examination will be paid by the Company.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization, or a governmental entity (or any department,
agency, or political subdivision thereof).

“Registration Rights Agreement” means the Registration Rights Agreement among
the Company and the other persons listed on the signature page thereto, dated as
of April 30, 2012, as amended from time to time.

“Resign” or “Resignation” means your voluntary termination of your full-time
employment as an employee of the Company, but does not include a termination of
employment due to death or Permanent Disability.

“Significant Operations” means a business that generates revenues that equal or
exceed twenty percent (20%) of the Company’s consolidated revenues as of the end
of the immediately preceding calendar year.

“Stockholders’ Agreement” means the Stockholders’ Agreement among the Company
and certain management stockholders of the Company, dated as of April 30, 2012,
as amended from time to time.

20. Miscellaneous.

(a) Governing Law. This Agreement shall be governed by the internal laws (and
not the conflicts of law provisions) of the State of Illinois.

(b) Arbitration. Except with regard to enforcement of the Restrictive Covenants
as provided in Section 13, disputes under this Agreement shall be settled by
arbitration, conducted in the City of Chicago, Illinois, in accordance with the
rules for commercial arbitration of the American Arbitration Association. Each
party shall be entitled to engage in pre-hearing discovery to the extent the
parties may agree upon or, in the absence of agreement, as determined by the

 

10



--------------------------------------------------------------------------------

arbitrator. The arbitrator shall have the authority to award any remedy or
relief available at law or in equity that a court of competent jurisdiction
could order or grant. The arbitrator shall have no authority to amend or modify
any of the terms or conditions of this Agreement or of any related agreement.
The arbitrator shall have 30 days from the later of the closing statements or
the submission of post-hearing briefs by the parties to render his decision. All
costs and fees of the arbitration shall be paid by the Company. This arbitration
procedure specifically contemplates that the parties shall be entitled to seek
enforcement, in any court of competent jurisdiction, of all of the provisions
hereof, to the fullest extent permitted by law. Each of the parties consents to
the jurisdiction of the state and federal courts in the City of Chicago,
Illinois with respect to any such proceeding.

(c) TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE PARTIES HEREBY IRREVOCABLY
WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

(d) Section 409A. Notwithstanding the due date of any post-employment payments,
if, at the time of the termination of employment you are a “specified employee”
(within the meaning of Section 409A (“Section 409A”) of the Internal Revenue
Code of 1986, as amended (the “Code”)), you shall not be entitled to any
payments or benefits that represent a “deferral of compensation” within the
meaning of Section 409A upon termination of employment until the earlier of
(i) the date which is six months after your termination of employment for any
reason other than death or (ii) the date of your death. The provisions of this
paragraph shall only apply if and to the extent required to avoid any
“additional tax” or interest under Section 409A. For the avoidance of doubt, any
such payment or benefit that represents a “deferral of compensation” within the
meaning of Section 409A shall only be paid or provided to you upon your
“separation from service” (within the meaning of Section 409A). Each amount to
be paid or benefit to be provided to you pursuant to this Agreement, which
constitutes deferred compensation subject to Section 409A, shall be construed as
a separate identified payment for purposes of Section 409A.

To the extent required to avoid an accelerated or additional tax under
Section 409A, amounts reimbursable to you under this Agreement shall be paid to
you on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to you) during any one year may not affect amounts
reimbursable or provided in any subsequent year.

It is intended that this Agreement shall comply with the provisions of
Section 409A so as not to subject you to the payment of “additional tax” or
interest which may be imposed under Section 409A. In furtherance of this
objective, to the extent that any regulations or other guidance issued under
Section 409A would result in your being subject to payment of “additional tax”
or interest under Section 409A, the parties agree to use their best efforts to
amend this Agreement in order to avoid the imposition of any such “additional
tax” or interest under Section 409A, which such amendment shall be designed to
minimize the adverse economic effect on you without increasing the cost to the
Company, all as reasonably determined in good faith by the parties to maintain
to the maximum extent practicable the original intent of the applicable
provisions.

For the avoidance of doubt, nothing in this Agreement is intended to guarantee
that you shall not be subjected to the payment of “additional tax” or interest
under Section 409A, and nothing in this Agreement permits you to seek or obtain
such indemnification from the Company for any such “additional tax” or interest.

(e) Section 280G. If any payment or benefit in the nature of compensation you
are entitled to receive under this Agreement, including the other agreements,
plans, programs and documents expressly referenced herein (the “Payment”), is
deemed contingent on a change in ownership or control (as defined in
Section 280G of the Code) of a corporation and would constitute a “parachute
payment” within the meaning of Section 280G of the Code, then provided

 

11



--------------------------------------------------------------------------------

the exclusion for shareholder approved payments is otherwise available, and
provided that you agree to waive that portion of the Payment that exceeds three
times your “base amount” (as determined in accordance with Section 1.280G-1 of
the Treasury Regulations), the Company will use reasonable best efforts to
submit for the approval by shareholders of the Company as is required by the
terms of Section 280G(b)(5)(B) of the Code so as to render the parachute payment
provisions of Sections 280G and 4999 of the Code inapplicable to the Payment.

(f) Notices. Any notice, request or demand given pursuant to this Agreement
shall be in writing and shall be delivered to the designees below via hand
delivery, first-class mail, certified and registered or overnight delivery by a
nationally recognized courier service:

 

To you:    To the Company: James M. Peck    TransUnion Holding Company, Inc.
3474 Nancy Creek Rd.    555 West Adams Street Atlanta, GA 30327    Chicago,
Illinois 60661    Attention: John W. Blenke, General Counsel

(g) Severability. If any provision of this Agreement is determined to be invalid
under applicable law, such provision shall be ineffective and the remaining
provisions of this Agreement shall continue in full force and effect. Nothing
contained in this Agreement shall constitute a party’s waiver of any rights or
remedies it may have under applicable law, it being agreed that any such waiver
shall be in writing.

(h) Benefit of Agreement; Assignment. This Agreement is personal to and shall
not be assignable by you, but all of your rights under this Agreement shall
inure to the benefit of and be enforceable by your personal or legal
representative, executors, administrators, successors, heirs, distributees,
devisees and legatees. This Agreement may be assigned by the Company to any
Person that directly or indirectly succeeds to all or any substantial part of
the Company’s assets or business.

(i) Amendment. No provision of this Agreement may be modified, amended, waived
or discharged unless agreed to in writing, and signed and executed by the
Company and you.

(j) Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.

 

12



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please acknowledge your agreement in
the place provided below and return an original of this Agreement to the
Company, whereupon this Agreement shall become a binding agreement between the
Company and you.

 

Very truly yours, TransUnion Holding Company, Inc., a Delaware corporation By:  

/s/ John W. Blenke

  Name:   John W. Blenke   Title:   EVP & GC

 

Agreed to this sixth day of December 2012.

/s/ James M. Peck

James M. Peck

 

13



--------------------------------------------------------------------------------

SCHEDULE I

TRANSUNION HOLDING COMPANY, INC.

2012 MANAGEMENT EQUITY PLAN

STOCK OPTION GRANT NOTICE

TransUnion Holding Company, Inc., a Delaware corporation (“Parent”), pursuant to
Parent’s 2012 Management Equity Plan (as amended from time to time, the “Plan”),
has granted to the Participant listed below (“Participant”) an option to
purchase the number of Shares set forth below (the “Option”). The Option is
subject to all of the terms and conditions set forth herein and in the Stock
Option Agreement attached hereto as Exhibit A (the “Stock Option Agreement”) and
the Plan, each of which is incorporated herein by reference. Capitalized terms
used but not otherwise defined in this Grant Notice shall have the meanings
ascribed to them in the Plan or the Stock Option Agreement.

 

Participant:    James M. Peck Grant Date:    [—] Vesting Start Date:   
[Employment start date] Exercise Price per Share:    $[6.65]1 Total Number of
Shares Subject to Option:    [1,386,735] Shares Total Exercise Price:   
$[Exercise Price per Share x Total Number of Shares Subject to Option]
Expiration Date:    [10th anniversary of Grant Date] Service Vesting Options:   
40% of Total Number of Shares Subject to Option] subject to the Option (the
“Service Vesting Options”) will vest and become exercisable solely based on
satisfaction of the service condition (the “Service Condition”) specified in
Section 3.1 of the Stock Option Agreement. Performance Vesting Options:    60%
of Total Number of Shares Subject to Option] Shares subject to the Option (the
“Performance Vesting Options”) will vest and become exercisable based on
satisfaction of both the Service Condition and the performance condition (the
“Performance Condition”) specified in Section 3.1 of the Stock Option Agreement.

By his or her signature below, Participant agrees to be bound by the terms and
conditions of the Plan, the Stock Option Agreement, this Grant Notice and, if
applicable, the Stockholders’ Agreement. Participant has reviewed in its
entirety each of the Grant Notice, the Stock Option Agreement, the Plan and the
Stockholders’ Agreement attached hereto as Exhibit D (as amended from time to
time, the “Stockholders’ Agreement”), has had an opportunity to obtain the
advice of counsel prior to executing this Grant Notice and fully understands all
provisions of this Grant Notice, the Stock Option Agreement, the Plan and the
Stockholders’ Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions arising under the Plan, this Grant Notice or the Stock Option
Agreement. If Participant is married, his or her spouse has signed the Consent
of Spouse attached to this Grant Notice as Exhibit B.

 

1

If the per Share Fair Market Value (as defined in the Equity Plan) exceeds $6.65
on the Grant Date, (i) the Exercise Price per Share shall be set at such Fair
Market Value and (ii) the Total Number of Shares Subject to Option shall be
adjusted as necessary to preserve the same aggregate option package value set
forth in the option package valuation model and calculations provided to
Participant (using the same methodologies and assumptions set forth therein).

 

I-1



--------------------------------------------------------------------------------

TRANSUNION HOLDING COMPANY, INC.     PARTICIPANT: By:  

 

    By:  

 

Print Name:  

 

    Print Name:  

 

Title:  

 

     

 

Address:  

 

    Address:  

 

 

 

     

 

 

II-2



--------------------------------------------------------------------------------

EXHIBIT A

TO STOCK OPTION GRANT NOTICE

TRANSUNION HOLDING COMPANY, INC. STOCK OPTION AGREEMENT

Pursuant to the Stock Option Grant Notice (the “Grant Notice”) to which this
Stock Option Agreement (this “Agreement”) is attached, TransUnion Holding
Company, Inc., a Delaware corporation (“Parent”), has granted to Participant an
Option under Parent’s 2012 Management Equity Plan (as amended from time to time,
the “Plan”), to purchase the number of Shares indicated in the Grant Notice.

ARTICLE 1.

GENERAL

1.1 Defined Terms. Wherever the following terms are used in this Agreement, they
shall have the meanings specified below, unless the context clearly indicates
otherwise. Capitalized terms not specifically defined herein shall have the
meanings specified in the Plan and the Grant Notice.

(a) “15% Hurdle” means, as of any date, an amount equal to the Exercise Price
Per Share, as accreted at an annual rate of 15% (compounded annually) from the
Merger Closing Date to such date.

(b) “20% Hurdle” means, as of any date, an amount equal to the Exercise Price
Per Share, as accreted at an annual rate of 20% (compounded annually) from the
Merger Closing Date to such date.

(c) “25% Hurdle” means, as of any date, an amount equal to the Exercise Price
Per Share, as accreted at an annual rate of 25% (compounded annually) from the
Merger Closing Date to such date.

(d) “Business Day” shall have the meaning assigned to it in the Stockholders’
Agreement.

(e) “Cash-on-Cash Return” means, as of any Sale Date, the annual interest rate
(compounded annually) which, when used to calculate the net present value of all
Sponsor Inflows and all Sponsor Outflows, causes such net present value amount
to equal zero. The Cash-on-Cash Return shall be determined in good faith by the
Administrator.

(f) “Cause” means:

(i) for any Participant who on the Merger Closing Date is party to an employment
or severance agreement with Parent or any of its Affiliates that contains a
“Cause” definition and that is not superseded by an agreement described in
clause (ii), “Cause” shall have the meaning assigned to it in such agreement;

(ii) for any Participant who after the Merger Closing Date enters into an
employment or severance agreement with Parent or any of its Affiliates that
contains a “Cause” definition, “Cause” shall have the meaning assigned to it in
such agreement; and

(iii) for any Participant who at no time on or after the Merger Closing Date is
party to an employment or severance agreement with Parent or any of its
Affiliates that contains a “Cause” definition, “Cause” means any of the
following as determined by the Board in its good faith discretion: (A) the
breach by Participant of the terms of any employment or severance agreement to
which Participant is a party with Parent or any of its Affiliates, (B) if
Participant has

 

A-1



--------------------------------------------------------------------------------

no such agreement, a breach of the terms of Participant’s employment (including,
without limitation, the material policies of Parent or any of its Affiliates, as
applicable), (C) the willful failure or refusal to perform Participant’s
material duties for Parent or any of its Affiliates, as applicable, (D) the
insubordination or disregard of the legal directives of the Board or senior
management of Parent or any of its Affiliates, as applicable, which are not
inconsistent with the scope, ethics and nature of Participant’s duties and
responsibilities, (E) engaging in misconduct that has a material and adverse
impact on the reputation, business, business relationships or financial
condition of Parent or any of its Affiliates, (F) the commission of an act of
fraud or embezzlement against Parent or any of its Affiliates or (G) any
conviction of, or plea of guilty or nolo contendere to, a felony or of a crime
involving fraud or misrepresentation; provided, however, that Cause shall not be
deemed to exist under any of the foregoing clauses (A), (B), (C) or (D) unless
Participant has been given reasonably detailed written notice of the grounds for
such Cause and, if curable, Participant has not effected a cure within 20 days
after the date of receipt of such notice. If the Board reasonably believes that
Cause may exist, Parent or any of its Affiliates may suspend Participant with
pay pending the Board’s determination as to whether Cause in fact exists.

(g) “Deemed Inflows” means that

(i) if, at any time a Change in Control is consummated and to the extent that
the proceeds received by the Sponsors in such Change in Control are not cash,
cash equivalents or Readily Marketable Securities, the Sponsors will be deemed
to receive a Sponsor Inflow on the day on which such Change in Control
transaction is consummated, or

(ii) if and to the extent a Sponsor receives, in a form other than cash, cash
equivalents, or Readily Marketable Securities, (x) proceeds as a result of
Parent’s or any of its Affiliates of Parent’s Transfer of any asset, including,
but not limited to, a subsidiary, division or business line of Parent or any of
its Affiliates to a third party, other than any such Transfer in connection with
a Change in Control, (y) proceeds as a result of such Sponsor’s Transfer of any
of its securities of Parent, other than a Transfer (A) of all of such Sponsor’s
securities of Parent if such Transfer is required by applicable law or
regulation or (B) to the other Sponsor or any of its Affiliates of either
Sponsor, or (z) a dividend or other distribution to a Sponsor of any of the
assets of Parent or any of its Affiliates (but not a stock split or
recapitalization that does not reflect a distribution of assets), in the case of
each of (x), (y) and (z), such Sponsor will be deemed to receive a Sponsor
Inflow on the day on which such proceeds, dividend or distribution are received
(or for delayed proceeds, the consummation of the Transfer resulting in such
proceeds),

and the amount of such Sponsor Inflow under clauses (g)(i) or (g)(ii) shall be
equal to the fair market value of such proceeds, dividend or distribution
(valued as of the date of receipt or, for a Change in Control or Transfer that
results in proceeds, as of the consummation of such Change in Control or
Transfer) less the reasonably expected costs, if any, of disposition of such
proceeds, dividend or distribution, as determined in good faith by the
Administrator.

(h) “Disability” shall have the meaning set forth in Participant’s employer’s
existing long-term disability insurance plan or, if at the relevant time there
is no such insurance plan in place with respect to Participant, at such time
that he or she is unable to perform his or her material job duties for Parent or
any of its Affiliates by reason of any medically determinable physical or mental
impairment that can be expected to result in death or that has lasted or can be
expected to last for a continuous period of not less than 12 months, as
determined by a physician selected by Parent.

(i) “Good Reason” means:

(i) for any Participant who on the Merger Closing Date is party to an employment
or severance agreement with Parent or any of its Affiliates that contains a
“Good Reason” definition and that is not superseded by an agreement described in
clause (ii), “Good Reason” shall have the meaning assigned to it in such
agreement;

 

A-2



--------------------------------------------------------------------------------

(ii) for any Participant who after the Merger Closing Date enters into an
employment or severance agreement with Parent or any of its Affiliates that
contains a “Good Reason” definition, “Good Reason” shall have the meaning
assigned to it in such agreement; and

(iii) for any Participant who at no time on or after the Merger Closing Date is
party to an employment or severance agreement with Parent or any of its
Affiliates that contains a “Good Reason” definition, “Good Reason” means the
occurrence, without Participant’s consent, of either of the following events:
(A) a material reduction in the amount of Participant’s base salary or bonus
opportunity (unless such reduction applies generally to similarly situated
employees of Parent and its Affiliates) or (B) a change in Participant’s place
of work to a location more than 50 miles from his or her prior place of work;
provided that Participant must give reasonably detailed written notice to Parent
of the event alleged to constitute Good Reason within 30 days after the first
occurrence of such event, Parent must fail to cure such event during the 30 days
after Parent’s receipt of such notice, and Participant must resign his or her
employment within 30 days after the end of such cure period.

(j) “Initial IPO Period” means the period (i) beginning on the earlier of
(x) the fifth anniversary of the Merger Closing Date or (y) the date that the
Sponsors collectively hold a number of Shares that is not more than 30% of the
number of Shares that the Sponsors collectively held as of the Merger Closing
Date and (ii) ending on the seventh anniversary of the Merger Closing Date;
provided that, if either of the Sponsors is required by applicable law or
regulation to Transfer the Shares held by such Sponsor other than to an
Affiliate of such Sponsor, the applicable date for purposes of clause (i)(y)
shall be the date that the other Sponsor holds not more than 30% of the number
of Shares that such Sponsor held as of the Merger Closing Date.

(k) “Initial Public Offering” means an initial public offering, after the Merger
Closing Date, of Shares pursuant to an offering registered under the Securities
Act, other than any such offering that is registered on Form S-4 under the
Securities Act (unless such offering registered on Form S-4 results in the
issuance of Shares to the public that are listed on a national securities
exchange).

(l) “Late IPO Period” means the period beginning on the seventh anniversary of
the Merger Closing Date and ending on the 91st day after the seventh anniversary
of the Merger Closing Date.

(m) “Merger” means the transaction entered into pursuant to the Agreement and
Plan of Merger dated February 17, 2012, by and between Parent, Spartan
Acquisition Sub Inc. and the Company.

(n) “Merger Closing Date” means the closing date of the Merger.

(o) “Multiple of Invested Capital Return” means the quotient obtained by
dividing (i) all Sponsor Outflows by (ii) all Sponsor Inflows. The Multiple of
Invested Capital Return shall be determined in good faith by the Administrator.

(p) “Performance Condition” means, as applicable, the Sale Performance Condition
or the IPO Performance Condition.

(q) “Readily Marketable Securities” means securities (i) issued by an issuer
with a market capitalization equal to or greater than $1,000,000,000; (ii) that
are of a class of securities listed on a major national or international stock
exchange; (iii) that in the aggregate, the holder thereof holds not more than
25% of the outstanding securities of such class; and (iv) that are or were
issued to the holder thereof in a transaction registered under the Securities
Act, the resale of which by the holder thereof is registered under the
Securities Act, or such securities are registrable upon demand under the
Securities Act and are or become otherwise freely tradable by the holder thereof
without restriction under applicable law.

 

A-3



--------------------------------------------------------------------------------

(r) “Sale Date” means each date on which a Sponsor Inflow or Sponsor Outflow
shall occur, which with respect to securities received by the Sponsors that are
not Readily Marketable Securities shall include the date that the securities
either (i) become Readily Marketable Securities or (ii) are treated as Deemed
Inflows.

(s) “Sponsor Inflows” means, as of any date, without duplication, the aggregate
of all cash, cash equivalents, Readily Marketable Securities and Deemed Inflows
received by the Sponsors (and their Affiliates) from the Merger Closing Date to
(and including) such date with respect to their ownership of securities of
Parent, including any proceeds (so long as such proceeds constitute cash, cash
equivalents, Readily Marketable Securities or Deemed Inflows) from the sale of
securities of Parent by the Sponsors, whether by way of merger, stock sale or
otherwise, and from cash dividends and other cash distributions made by Parent
with respect to securities of Parent, but excluding (i) customary Directors’
fees and expense reimbursements, (ii) management, transaction or consulting fees
approved by the Board and (iii) any consideration received from a Sponsor (or
any of its Affiliates) from the other Sponsor (or any of its Affiliates). For
avoidance of doubt, in each case Sponsor Inflows will be determined on a net
basis, after giving effect to any vesting of Performance Vesting Options that
may result from receipt of such Sponsor Inflows, which may require an iterative
calculation.

(t) “Sponsor Outflows” means, without duplication, the aggregate of the cash
purchase price or contribution made by the Sponsors and their Affiliates (on a
cumulative basis) with respect to or in exchange for all of the securities of
Parent acquired by the Sponsors from the Merger Closing Date through the
applicable Sale Date, but excluding any consideration paid by a Sponsor (or any
of its Affiliates) to the other Sponsor (or any of its Affiliates).

(u) “Transfer” shall have the meaning assigned to it in the Stockholders’
Agreement.

1.2 Incorporation of Terms of Plan. This Agreement and the Option granted hereby
are subject to the terms and conditions of the Plan, which are incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of this Agreement shall control.

ARTICLE 2.

GRANT OF OPTION

2.1 Grant of Option. In consideration of Participant’s past and/or continued
employment with or service to Parent or any of its Affiliates and for other good
and valuable consideration, effective as of the Grant Date set forth in the
Grant Notice (the “Grant Date”), Parent grants to Participant the Option to
purchase any part or all of the aggregate number of Shares set forth in the
Grant Notice, upon the terms and conditions set forth in the Plan and this
Agreement, subject to adjustments as provided in Section 12.2 of the Plan. The
Option is a Non-Qualified Stock Option.

2.2 Exercise Price. The Exercise Price per Share for the Option shall be as set
forth in the Grant Notice.

2.3 Consideration to Parent; No Right to Continued Employment. In consideration
of the grant of the Option by Parent, Participant agrees to render faithful and
efficient services to Parent or any of its Affiliates. Nothing in the Plan or
this Agreement shall confer upon Participant any right to continue in the employ
or service of Parent or any of its Affiliates or shall interfere with or
restrict in any way the rights of Parent and its Affiliates, which rights are
hereby expressly reserved, to discharge or terminate the services of Participant
at any time for any reason whatsoever, with or without Cause, except to the
extent expressly provided otherwise in a written agreement between Parent or any
of its Affiliates and Participant.

 

A-4



--------------------------------------------------------------------------------

ARTICLE 3.

VESTING AND EXERCISABILITY OF OPTION

3.1 Service Condition. The Service Condition will be satisfied for 20% of the
Option on the first anniversary of the Vesting Start Date and for an additional
5% of the Option on the last Business Day of each subsequent full calendar
quarter, in each case subject to Participant’s continuing to be a Service
Provider through each such date.

3.2 Performance Condition. The Performance Condition will be satisfied at the
times and in the amounts that the Sale Performance Condition or the IPO
Performance Condition is satisfied, as specified in this Section 3.2.

(a) Sale Performance Condition.

(i) If on any Sale Date (x) the Multiple of Invested Capital Return is at least
2.0 and (y) the Cash-on-Cash Return is at least (A) 15%, the Sale Performance
Condition will be satisfied for 20% of the Performance Vesting Options, or
(B) 25%, the Sale Performance Condition will be satisfied for 100% of the
Performance Vesting Options. If on such Sale Date the Cash-on-Cash Return
exceeds 15% and is less than 25%, the percentage of the Performance Vesting
Options for which the Sale Performance Condition will be satisfied will be
subject to straight-line interpolation between 20% and 100%. For example, if the
Cash-on-Cash Return equals 18%, the Sale Performance Condition will be satisfied
for 44% of the Performance Vesting Options. For the avoidance of doubt, in no
event will the Sale Performance Condition be satisfied for any portion of the
Performance Vesting Options if on the applicable Sale Date the Multiple of
Invested Capital Return is less than 2.0.

(ii) Except as set forth in the following sentence, Multiple of Invested Capital
Return and the Cash-on-Cash Return will be calculated on an aggregate basis
(i.e., such returns will be determined based on all Sponsor Inflows and Sponsor
Outflows effected or received by the Sponsors in the aggregate from the Merger
Closing Date through such Sale Date). Notwithstanding the foregoing, if prior to
a Sale Date a Sponsor (including its Affiliates) no longer holds any Shares
(A) as a result of a Transfer to the other Sponsor (or an Affiliate of such
other Sponsor) or (B) to comply with applicable law or regulation, the level of
achievement of the Sale Performance Condition as of such Sale Date will be
determined based solely on the Multiple of Invested Capital Return and
Cash-on-Cash Return of the Sponsor that continues to hold Shares solely with
respect to Shares that are not acquired from the other Sponsor (or any of its
Affiliates of such other Sponsor).

(b) IPO Performance Condition.

(i) Initial IPO Period. If an Initial Public Offering is completed at least 30
trading days prior to the last day of the Initial IPO Period (the portion of the
Initial IPO Period ending with such 30th prior trading day, the “Initial IPO
Window”), and if during the Initial IPO Period the closing trading price of a
Share on the applicable stock market or exchange on which a Share is traded on
each of 30 consecutive trading days equals or exceeds (x) the 15% Hurdle, the
IPO Performance Condition will be satisfied for 33.3% of the Performance Vesting
Options, (y) the 20% Hurdle, the IPO Performance Condition will be satisfied for
66.7% of the Performance Vesting Options, or (z) the 25% Hurdle, the IPO
Performance Condition will be satisfied for 100% of the Performance Vesting
Options.

(ii) Late IPO Period. If an Initial Public Offering is completed after the fifth
anniversary of the Merger Closing Date and at least 30 trading days prior to the
last day of the Late IPO Period (the “Late IPO Window”), and if during the Late
IPO Period the closing trading price of a Share on the applicable stock market
or exchange on which a Share is traded on each of 30 consecutive trading days
equals or exceeds the Exercise Price Per Share, as accreted at an annual rate of
20% (compounded annually) from the Merger Closing Date to the 30th such day, the
IPO Performance Condition will be satisfied for 100% of the Performance Vesting
Options.

 

A-5



--------------------------------------------------------------------------------

(c) Relationship Between Sale Performance Condition and IPO Performance
Condition Following Initial Public Offering.

(i) Better of Sale Performance Condition or IPO Performance Condition Applies.
If a Sale Date occurs during the Initial IPO Window and/or the Late IPO Window,
as applicable, the level of achievement of the Performance Condition as of such
date will be measured by reference to the level of achievement as of such Sale
Date of whichever of the Sale Performance Condition or the IPO Performance
Condition results in a greater level of achievement of the Performance
Condition.

(ii) Only Sale Performance Condition Applies. If a Sale Date occurs after the
Initial IPO Window and/or the Late IPO Window, as applicable, the level of
achievement of the Performance Condition as of such date will be measured solely
by reference to the level of achievement of the Sale Performance Condition as of
such Sale Date, regardless of whether an Initial Public Offering is completed
prior to such Sale Date. For the avoidance of doubt, to the extent that the IPO
Performance Condition is satisfied prior to such Sale Date, the Performance
Condition will remain satisfied to such extent on and after such Sale Date.

3.3 Termination of Service. Subject to Section 3.4, notwithstanding anything to
the contrary herein, on Participant’s Termination of Service at any time prior
to the date that the Option has been exercised for all of the Shares covered by
the Option, the Option will be subject to the terms specified in this
Section 3.3.

(a) Death or Disability. On Participant’s Termination of Service due to death or
Disability, the Service Vesting Options will become fully vested and
exercisable, and the Performance Vesting Options will become vested and
exercisable to the extent, if any, that the Performance Condition is satisfied
on or prior to the date of such termination.

(b) Without Cause or for Good Reason. On Participant’s Termination of Service by
Parent or any of its Affiliates without Cause or by Participant for Good Reason,
any unvested portion of the Option will be forfeited without any payment to
Participant.

(c) Without Good Reason. On Participant’s Termination of Service by Participant
without Good Reason, any unvested Service Vesting Options and any unexercised
Performance Vesting Options (whether vested or unvested) will be forfeited
without any payment to Participant.

(d) For Cause. On Participant’s Termination of Service by Parent or any of its
Affiliates for Cause, any unexercised portion of the Option (whether vested or
unvested) will be forfeited without any payment to Participant.

3.4 Change in Control. Notwithstanding anything to the contrary herein, on a
Change in Control at any time prior to the date that the Option has been
exercised for all of the Shares covered by the Option, the Service Condition
will be fully satisfied, the Service Vesting Options will become fully vested
and exercisable, and the Performance Vesting Options will become vested and
exercisable to the extent, if any, that the Performance Condition is satisfied
prior to, or as a result of, such Change in Control.

3.5 Expiration of Option. The Option to the extent vested may be exercised until
the first to occur of the following:

(a) the Expiration Date set forth in the Grant Notice, which date is the tenth
anniversary of the Grant Date;

 

A-6



--------------------------------------------------------------------------------

(b) the first anniversary of Participant’s Termination of Service due to death
or Disability;

(c) 30 days after Participant’s Termination of Service (i) by Parent or any of
its Affiliates without Cause, (ii) by Participant for Good Reason or (iii) for
Service Vesting Options, by Participant without Good Reason; or

(d) the date of Participant’s Termination of Service (i) by Parent or any of its
Affiliates for Cause or (ii) for Performance Vesting Options, by Participant
without Good Reason.

ARTICLE 4.

EXERCISE OF OPTION

4.1 Person Eligible to Exercise. During the lifetime of Participant, only
Participant may exercise the Option or any portion thereof. After the death of
Participant, any exercisable portion of the Option may, prior to the time when
the Option becomes unexercisable under Section 3.5, be exercised by
Participant’s personal representative or by any Person empowered to do so under
the deceased Participant’s will or under the then applicable laws of descent and
distribution.

4.2 Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised in whole or in part at any
time prior to the time when the Option or portion thereof becomes unexercisable
under Section 3.5; provided, however, the Option may only be exercised for whole
Shares.

4.3 Manner of Exercise. The Option, or any exercisable portion thereof, may be
exercised solely by delivery to the Secretary of Parent (or any third party
administrator or other Person designated by Parent), during regular business
hours, of all of the following prior to the time when the Option or such portion
thereof becomes unexercisable under Section 3.5:

(a) If such exercise is prior to an Initial Public Offering, the delivery of a
notice of intent to exercise the Option at such time and in such form as
specified by the Administrator stating that Participant, or such other
individual eligible to exercise the Option under Section 4.1, desires to
exercise the Option;

(b) An exercise notice in a form specified by the Administrator stating that the
Option or portion thereof is thereby exercised, such notice complying with all
applicable rules established by the Administrator;

(c) The receipt by Parent of full payment for the Shares with respect to which
the Option or portion thereof is exercised, including payment of any applicable
withholding tax, which may be made by deduction from other compensation payable
to Participant or in such other form of consideration permitted under
Section 4.4;

(d) An executed Stockholders’ Agreement, joinder thereto or such other documents
as Parent may require evidencing an agreement to be bound by the terms of the
Stockholders’ Agreement, if required under Section 4.5;

(e) If the Shares purchasable pursuant to the exercise of the Option have not
been registered under the Securities Act at the time the Option is exercised,
unless waived by Parent, an Investment Representation Statement in the form
attached hereto as Exhibit C;

(f) Any other written representations as may be required in the Administrator’s
reasonable discretion to evidence compliance with the Securities Act or any
other applicable law, rule or regulation; and

(g) If the Option or portion thereof is exercised pursuant to Section 4.1 by any
Person other than Participant, appropriate proof of the right of such Person to
exercise the Option.

 

A-7



--------------------------------------------------------------------------------

Notwithstanding any of the foregoing, Parent will have the right to specify all
conditions of the manner of exercise, which conditions may vary by jurisdiction
and which may be subject to change from time to time.

4.4 Method of Payment. Payment of the exercise price shall be by any of the
following, or a combination thereof, at the election of Participant:

(a) Cash or check;

(b) Surrender or delivery of Shares (including, without limitation, by Parent’s
withholding Shares otherwise issuable upon exercise of the Option) held for such
period of time as may be required by the Administrator in order to avoid adverse
accounting consequences to Parent and having a Fair Market Value on the date of
surrender or delivery equal to the aggregate exercise price of the Option or
exercised portion thereof; or

(c) Following an Initial Public Offering, through the delivery of a notice that
Participant has placed a market sell order with a broker with respect to Shares
then issuable upon exercise of the Option, and that the broker has been directed
to pay a sufficient portion of the net proceeds of the sale directly to Parent
in satisfaction of the Option exercise price; provided that payment of such
proceeds is then made to Parent at such time as may be required by Parent, but
in any event not later than the settlement of such sale.

4.5 Restrictions on Shares. Participant hereby agrees that if the Option is
exercised prior to an Initial Public Offering or Change in Control, the Shares
purchased upon exercise of the Option shall be subject to the terms and
conditions of the Stockholders’ Agreement, including, without limitation,
restrictions on the transferability of Shares and the right of Parent to
repurchase Shares. As a condition to exercise of the Option, Participant shall
execute such documents as Parent may request agreeing to be bound by the
Stockholders’ Agreement.

4.6 Conditions to Issuance of Shares. The Shares deliverable upon the exercise
of the Option, or any portion thereof, may be either previously authorized but
unissued Shares or issued Shares which have previously been reacquired by
Parent. Such Shares shall be fully paid and nonassessable. Parent shall not be
required to issue or deliver any Shares purchased upon the exercise of the
Option, or portion thereof, prior to fulfillment of all of the following
conditions:

(a) Acceptance for listing of such Shares on all stock exchanges on which such
Shares are then listed;

(b) Completion of any registration or other qualification of such Shares under
any state or federal law or under rulings or regulations of the Securities and
Exchange Commission or of any other governmental regulatory body, which the
Administrator shall, in its discretion, deem necessary or advisable;

(c) Obtaining of any approval or other clearance from any state or federal
governmental agency that the Administrator, in its absolute discretion,
determines to be necessary or advisable;

(d) Receipt by Parent of full payment for such Shares, including payment of any
applicable withholding tax, which may be in one or more of the forms of
consideration permitted under Section 4.4;

(e) Participant’s executing and returning to Parent the Stockholders’ Agreement
under Section 4.5; and

(f) The lapse of such reasonable period of time following the exercise of the
Option as the Administrator may from time to time establish for reasons of
administrative convenience.

 

A-8



--------------------------------------------------------------------------------

In the event any of the foregoing applies, any Shares that would otherwise have
been delivered shall be delivered on the earlier of (i) the first date such
limitation no longer applies and (ii) the last date such Shares may be delivered
without violating Code Section 409A.

4.7 Rights as Stockholder. Participant shall not be, nor have any of the rights
or privileges of, a stockholder of Parent, including, without limitation, voting
rights and rights to dividends, in respect of any Shares purchasable upon the
exercise of any part of the Option unless and until such Shares shall have been
issued by Parent and held of record by such Participant (as evidenced by the
appropriate entry on the books of Parent or of a duly authorized transfer agent
of Parent). No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 12.2 of the Plan.

ARTICLE 5.

OTHER PROVISIONS

5.1 Administration. The Administrator shall have the power to interpret the
Plan, the Grant Notice and this Agreement and to adopt such rules for the
administration, interpretation and application of the Plan, the Grant Notice and
this Agreement as are consistent therewith and to interpret, amend or revoke any
such rules. All actions taken and all interpretations and determinations made by
the Administrator in good faith shall be final and binding upon Participant,
Parent and all other interested persons. Neither the Administrator nor any
member of the Committee or the Board shall be personally liable for any action,
determination or interpretation made in good faith with respect to the Plan, the
Grant Notice, this Agreement or the Option.

5.2 Option Not Transferable. Subject to Section 4.1, the Option may not be sold,
pledged, assigned or transferred in any manner other than by will or the laws of
descent and distribution, unless and until the Shares underlying the Option have
been issued, and all restrictions applicable to such Shares have lapsed. Neither
the Option nor any interest or right therein shall be available to pay, perform,
satisfy or discharge the debts, contracts or engagements of Participant or his
or her successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment or any other means,
whether such disposition be voluntary or involuntary, or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

5.3 Binding Agreement. Subject to the limitation on the transferability of the
Option contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.

5.4 Adjustments Upon Specified Events. The Administrator may accelerate the
vesting of the Option in such circumstances as it, in its sole discretion, may
determine. In addition, upon the occurrence of certain events relating to the
Shares contemplated by Section 12.2 of the Plan (including, without limitation,
an extraordinary cash dividend on such Shares), the Administrator shall make
such equitable adjustments as the Administrator deems appropriate in the number
of Shares subject to the Option, the exercise price of the Option and the kind
of securities that may be issued upon exercise of the Option. Participant
acknowledges that the Option is subject to adjustment, modification and
termination in certain events as provided in this Agreement and Section 12.2 of
the Plan.

5.5 Notices. Any notice to be given under the terms of this Agreement to Parent
shall be addressed to Parent in care of the Secretary of Parent at Parent’s
principal office, and any notice to be given to Participant shall be addressed
to Participant at Participant’s last address reflected on Parent’s records. By a
notice given pursuant to this Section 5.5 either party may hereafter designate a
different

 

A-9



--------------------------------------------------------------------------------

address for notices to be given to that party. Any notice that is required to be
given to Participant shall, if Participant is then deceased, be given to the
Person entitled to exercise the Option pursuant to Section 4.1 by written notice
under this Section 5.5. Any notice shall be deemed duly given when sent via
email or when sent by overnight carrier or certified mail (return receipt
requested) and deposited (with postage prepaid) in a post office or branch post
office regularly maintained by the United States Postal Service.

5.6 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

5.7 Governing Law. The laws of the State of Delaware shall govern the
interpretation, validity, administration, enforcement and performance of the
terms of this Agreement regardless of the law that might be applied under
principles of conflicts of laws.

5.8 Conformity to Securities Laws. Participant acknowledges that the Plan, the
Grant Notice and this Agreement are intended to conform to the extent necessary
with all provisions of the Securities Act and the Exchange Act and any and all
regulations and rules promulgated by the Securities and Exchange Commission
thereunder, and all other applicable securities laws and regulations.
Notwithstanding anything herein to the contrary, the Plan shall be administered,
and the Option is granted and may be exercised, only in such a manner as to
conform to such laws, rules and regulations. To the extent permitted by
applicable law, the Plan, the Grant Notice and this Agreement shall be deemed
amended to the extent necessary to conform to such laws, rules and regulations.

5.9 Amendments, Suspension and Termination. To the extent permitted by the Plan,
the Grant Notice and this Agreement may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Committee or the Board; provided that, except as may otherwise be provided
by the Plan, no amendment, modification, suspension or termination of the Grant
Notice or this Agreement shall adversely affect the Option in any material way
without the prior written consent of Participant.

5.10 Successors and Assigns. Parent may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of Parent. Subject to the restrictions on
transfer set forth in Section 5.2, this Agreement shall be binding upon
Participant and his or her heirs, executors, administrators, successors and
assigns.

5.11 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Option and this Agreement shall be subject to
any additional limitations set forth in any applicable exemptive rule under
Section 16 of the Exchange Act (including any amendment to Rule 16b-3 of the
Exchange Act) that are requirements for the application of such exemptive rule.
To the extent permitted by applicable law, this Agreement shall be deemed
amended to the extent necessary to conform to such applicable exemptive rule.

5.12 Entire Agreement. The Plan, the Grant Notice and this Agreement (including
all Exhibits hereto and thereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of Parent
and Participant with respect to the subject matter hereof.

5.13 Section 409A. The Option granted hereby is not intended to constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code (together with any Department of Treasury regulations and other
interpretive guidance issued thereunder, including without limitation any such
regulations or other guidance that may be issued after the date hereof,
“Section 409A”). However, notwithstanding any other provision of the Plan, the
Grant Notice or this Agreement, if at any time the Administrator determines that
the Option (or any portion thereof) may be subject to Section 409A, the
Administrator shall have the right in its sole discretion (without any
obligation to do so or to indemnify Participant or any other Person for failure
to do so) to adopt such amendments to the Plan, the Grant Notice or this
Agreement, or adopt other policies and procedures (including amendments,
policies and procedures with retroactive effect), or take any other actions, as
the Administrator determines are necessary or appropriate either for the Option
to be exempt from the application of Section 409A or to comply with the
requirements of Section 409A.

 

A-10



--------------------------------------------------------------------------------

5.14 Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of Parent as to amounts payable and shall not
be construed as creating a trust. Neither the Plan nor any underlying program,
in and of itself, has any assets. Participant shall have only the rights of a
general unsecured creditor of Parent with respect to amounts credited and
benefits payable, if any, with respect to the Option, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
the Option, as and when exercised pursuant to the terms hereof.

5.15 No Additional Benefits. The Plan and the benefits offered under the Plan
are provided by Parent on an entirely discretionary basis, and the Plan creates
no vested rights. Neither the Option nor this Agreement confers upon Participant
any benefit other than as specifically set forth in this Agreement and the Plan.
Participant understands and agrees that the benefits offered under the this
Agreement and the Plan are not part of Participant’s salary and that receipt of
the Option does not entitle Participant to any future benefits under the Plan or
any other plan or program of Parent. The award of the Option is not part of
Participant’s normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service or bonus payments,
long-service awards, pension or retirement benefits, or similar payments.

5.16 Data Privacy. By acceptance of the Option, Participant consents to the
collection, use, processing and transfer of personal data as described in this
paragraph. Participant understands that Parent and its Affiliates hold some
personal information about Participant, including Participant’s name, home
address and telephone number, date of birth, tax identification number or other
employee identification number, salary, nationality, job title, any Shares or
directorships held in Parent, details of all options or any other entitlement to
Shares awarded, canceled, purchased, vested, unvested or outstanding in
Participant’s favor (collectively, “Data”), for the purpose of managing and
administering the Plan. Participant further understands that Parent and its
Affiliates will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Option and Participant’s
participation in the Plan, and that Parent and any of its Affiliates may each
further transfer Data to any third parties assisting Parent in the
implementation, administration and management of the Plan. Participant
understands that these recipients may be located in the United States and
elsewhere. Participant authorizes them to receive, possess, use, retain and
transfer Data, in electronic or other form, for the purposes of implementing,
administering, and managing the Option and Participant’s participation in the
Plan, including any transfer of Data as may be required for the administration
of the Plan and/or the subsequent holding of Shares on Participant’s behalf to a
broker or other third party with whom Participant may elect to deposit any
Shares acquired pursuant to the Plan. Participant understands and further
authorizes Parent and each of its Affiliates to keep Data in Participant’s
personnel file. Participant also understands that he or she may, at any time,
review Data, require any necessary amendments to Data, or withdraw the consents
herein by contacting Parent in writing. However, withdrawal of Participant’s
consent may affect Participant’s ability to exercise the Option and to
participate in the Plan.

 

A-11



--------------------------------------------------------------------------------

EXHIBIT B

CONSENT OF SPOUSE

I,                                         , spouse of                     ,
have read and approve the foregoing TransUnion Holding Company, Inc. Stock
Option Agreement (as amended from time to time the “Agreement”). In
consideration of issuing to my spouse the shares of the common stock of
TransUnion Holding Company, Inc. set forth in the Agreement, I hereby appoint my
spouse as my attorney-in-fact in respect to the exercise of any rights under the
Agreement and agree to be bound by the provisions of the Agreement insofar as I
may have any rights in the Agreement or any shares of common stock par value
$0.01 per share of TransUnion Holding Company, Inc. issued pursuant thereto
under the community property laws or similar laws relating to marital property
in effect in the state of our residence as of the date of the signing of the
foregoing Agreement.

 

Dated:  

 

     

 

        Signature of Spouse

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

INVESTMENT REPRESENTATION STATEMENT

 

PARTICIPANT:    James M. Peck COMPANY:    TRANSUNION HOLDING COMPANY, INC.
SECURITY:    COMMON STOCK AMOUNT:   

 

   DATE :   

 

  

In connection with the purchase of the above-listed Securities, the undersigned
Participant represents to Parent the following:

1. Participant is aware of Parent’s business affairs and financial condition and
has acquired sufficient information about Parent to reach an informed and
knowledgeable decision to acquire the Securities. Participant is acquiring these
Securities for investment for Participant’s own account only and not with a view
to, or for resale in connection with, any “distribution” thereof within the
meaning of the Securities Act of 1933, as amended (the “Securities Act”).

2. Participant acknowledges and understands that the Securities constitute
“restricted securities” under the Securities Act and have not been registered
under the Securities Act in reliance upon a specific exemption therefrom, which
exemption depends upon, among other things, the bona fide nature of
Participant’s investment intent as expressed herein. In this connection,
Participant understands that, in the view of the Securities and Exchange
Commission, the statutory basis for such exemption may be unavailable if
Participant’s representation was predicated solely upon a present intention to
hold these Securities for the minimum capital gains period specified under tax
statutes, for a deferred sale, for or until an increase or decrease in the
market price of the Securities, or for a period of one year or any other fixed
period in the future. Participant further understands that the Securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available. Participant
further acknowledges and understands that Parent is under no obligation to
register the Securities. Participant understands that the certificate evidencing
the Securities will be imprinted with a legend which prohibits the transfer of
the Securities unless they are registered or such registration is not required
in the opinion of counsel satisfactory to Parent and any other legend required
under applicable state securities laws.

3. Participant is familiar with the provisions of Rule 701 and Rule 144, each
promulgated under the Securities Act, which, in substance, permit limited public
resale of “restricted securities” acquired, directly or indirectly from the
issuer thereof, in a non-public offering subject to the satisfaction of certain
conditions. Rule 701 provides that if the issuer qualifies under Rule 701 at the
time of the grant of the Option to Participant, the exercise will be exempt from
registration under the Securities Act. In the event Parent becomes subject to
the reporting requirements of Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), ninety (90) days thereafter (or such
longer period as any market stand-off agreement may require), the Securities
exempt under Rule 701 may be resold, subject to the satisfaction of certain of
the conditions specified by Rule 144, including: (1) the resale being made
through a broker in an unsolicited “broker’s transaction” or in transactions
directly with a market maker (as defined under the Exchange Act); and, in the
case of an affiliate, (2) the availability of certain public information about
Parent, (3) the amount of Securities being sold during any three month period
not exceeding the limitations specified in Rule 144(e), and (4) the timely
filing of a Form 144, if applicable.

 

C-1



--------------------------------------------------------------------------------

In the event that Parent does not qualify under Rule 701 at the time of grant of
the Option, then the Securities may be resold in certain limited circumstances
subject to the provisions of Rule 144, which requires the resale to occur not
less than one year after the later of the date the Securities were sold by
Parent or the date the Securities were sold by an affiliate of Parent, within
the meaning of Rule 144; and, in the case of acquisition of the Securities by an
affiliate, or by a non-affiliate who subsequently holds the Securities less than
two years, the satisfaction of the conditions set forth in sections (1), (2),
(3) and (4) of the paragraph immediately above.

4. Participant further understands that in the event all of the applicable
requirements of Rule 701 or 144 are not satisfied, registration under the
Securities Act, compliance with Regulation A, or some other registration
exemption will be required; and that, notwithstanding the fact that Rules 144
and 701 are not exclusive, the Staff of the Securities and Exchange Commission
has expressed its opinion that persons proposing to sell private placement
securities other than in a registered offering and otherwise than pursuant to
Rules 144 or 701 will have a substantial burden of proof in establishing that an
exemption from registration is available for such offers or sales, and that such
persons and their respective brokers who participate in such transactions do so
at their own risk. Participant understands that no assurances can be given that
any such other registration exemption will be available in such event.

 

Signature of Participant:

 

Date:                    , 20    

 

C-2



--------------------------------------------------------------------------------

SCHEDULE II

GENERAL RELEASE

This General Release (this “General Release”) is entered by and between James M.
Peck (“Executive”) and TransUnion Holding Company Inc., a Delaware corporation
(the “Company”), for good and valuable consideration (such consideration, the
“Termination Payments”), the sufficiency of which Executive hereby acknowledges,
including the Severance, as defined in that certain employment agreement between
Executive and the Company dated December 6, 2012 (the “Agreement”) which is
fully incorporated herein by reference. Executive acknowledges that, apart from
their inclusion in the Agreement and this General Release, he is not otherwise
entitled to receive the Termination Payments.

Executive, for himself, his successors, assigns, attorneys, and all those
entitled to assert his rights, now and forever hereby waives, releases and
forever discharges the Company and each of its existing, former and future
directors, officers, managers, members, representatives, subsidiaries,
predecessors, successors, affiliates, and related entities (collectively,
“Releasees”), of and from any and all claims, actions, charges, suits,
liabilities, contracts, agreements and promises, of any kind or nature
whatsoever, whether known or unknown, which Executive may have or assert against
any of the Releasees, arising out of or relating to (i) any event or action
which occurred, in whole or in part, before Executive executes this General
Release and/or (ii) Executive’s employment or separation from employment with
the Company, including, without limitation, any and all claims under the Age
Discrimination in Employment Act, 29 U.S.C. § 621, et seq. (the “ADEA”), Title
VII of the Civil Rights Act of 1964, as amended (42 U.S.C. §§ 2000e et seq.),
Sections 1981 through 1988 of Title 42 of the United States Code (42 U.S.C. §§
1981-88), the Americans with Disabilities Act (42 U.S.C. §§ 12101 et seq.),
claims for statutory or common law wrongful discharge, including any claims
arising under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., Employee
Retirement Income Security Act, 29 U.S.C. § 1001, et seq., the Illinois Human
Rights Act, the Illinois Wage Payment and Collection Act, and any other federal,
state or local law, ordinance, statute or regulation dealing with employment or
discrimination in employment, any and all claims for compensation, vacation pay
or benefits of any kind and any and all claims based on any contract (express or
implied), tort, wrongful discharge or retaliatory discharge theory. This General
Release does not include any claims that cannot be waived pursuant to applicable
law. Additionally, this General Release shall not bar any claims arising from
any future conduct by or actions of the Company that Executive contends
constitutes a breach of the Agreement or any of the plans, programs or
agreements referenced therein or to enforce his rights under the Agreement or
any of the plans, programs or agreements referenced therein. In addition,
nothing in this General Release is intended to release or waive (i) any accrued
but unsatisfied rights you may have as a stockholder or option holder of the
Company as of the date hereof and any other rights as a stockholder or option
holder arising after the date hereof, (ii) your rights to any accrued but unpaid
amounts due under any profit-sharing, retirement, equity, or other employee
benefit plans or programs as of the date hereof and any other rights thereunder
arising after the date hereof, (iii) any indemnification, advancement of
expenses, and/or contribution claims or rights that Executive may have under any
agreement, plan, program, policy, or arrangement of the Company or its
Affiliates or (iv) any claims or rights that Executive may have under any
director and officer liability policy maintained by the Company or its
Affiliates.

Executive promises never to institute or pursue any claims, of any kind or
nature whatsoever, against any of the Releasees, which arise from or relate to
any claims released pursuant to this General Release. Executive further
represents and warrants that he has not assigned or transferred any portion of
any such claims.

Without limiting the generality of the foregoing, Executive agrees that by
executing this General Release, he has released and waived any and all claims he
has or may have as of the date of this General Release for age discrimination
under the ADEA. Executive is advised to consult with an attorney prior to
executing this General Release and he in fact has consulted a knowledgeable,
competent attorney regarding this General Release. Executive further
acknowledges and understands that he will

 

II-1



--------------------------------------------------------------------------------

have an opportunity to consider this General Release for up to [twenty-one
(21) days]2 before signing it and that he will have seven (7) days after signing
this General Release to revoke his signature and agreement to be bound by its
terms. If Executive revokes this General Release within such seven (7)-day
period, he will not be entitled to any of the Termination Payments. This General
Release will become effective, if not sooner revoked by Executive, on the eighth
(8th) day after Executive signs it.

Executive acknowledges that he has read this General Release, that he knows and
understands its contents, that he has had an opportunity and been encouraged to
discuss it with an attorney of his choosing before signing it, and that he signs
it voluntarily and of his own free act and deed, without any duress, coercion or
intimidation.

IN WITNESS WHEREOF, Executed has duly executed this General Release as of the
below written date.

Executive

Signed:

Print Name:

Dated:

Acknowledged and Agreed:

TransUnion Holding Company Inc.

Signed:

By:

Its:

Dated:

 

2 

NTD: 45 days if the termination is in connection with an exit incentive or other
group termination program offer to a group or class of employees.

 

II-2



--------------------------------------------------------------------------------

SCHEDULE III

FORM AGREEMENTS

Policy on Legal and Ethical Responsibility

Invention, Conflict of Interest, Confidentiality Policy and Agreement

Policy on Antitrust Laws

Copies of these agreements are attached to this Schedule III

 

III-1